      Case 4:20-cv-03484 Document 3 Filed on 10/21/20 in TXSD Page 1 of 2




                   IN THE UNITED STATE DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
FIESTA MART, LLC,                    §
                                     §
           Plaintiff,                §
v.                                   §
                                     §
WILLIS OF ILLINOIS, INC., and WILLIS § CIVIL ACTION NO. 4:20-CV-03484
TOWERS WATSON US, LLC                §
                                     §
           Defendant.                §
                                     §
                                     §
                                     §

   PLAINTIFF FIESTA MART, LLC’S CERTIFICATE OF INTERESTED PARTIES

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and this Court’s order of

October 14, 2020 (Dkt. No. 2), Plaintiff Fiesta Mart, LLC files this certificate listing all persons,

associations of persons, firms, partnerships, corporations, affiliates, parent corporations, or other

legal entities that are financially interested in the outcome of this litigation. The names of

publicly traded companies are underlined. In addition to the Plaintiff and the Defendants in this

case, the following parties have a financial interest in the outcome of this litigation:

   1. Bodega Latina Corporation

   2. Fiesta Investors Holdings, L.L.C. and Fiesta Investors, L.L.C., each of which are wholly
       owned subsidiaries of Bodega Latina Corporation;

   3. Fiesta Mart Investments, L.L.C., which is wholly owned by Fiesta Investors Holdings,
       L.L.C., Fiesta Investors, L.L.C., and Bodega Latina Corporation; and

   4. Fiesta Mart Holdings, L.L.C., which is a wholly owned subsidiary of Fiesta Mart
       Investments, L.L.C.

No publicly held corporation owns 10 percent or more of Fiesta Mart, LLC stock.
      Case 4:20-cv-03484 Document 3 Filed on 10/21/20 in TXSD Page 2 of 2




Dated: October 21, 2020                    Respectfully submitted,


                                           /s/ Tracy N. LeRoy
                                           Tracy N. LeRoy
                                           State Bar No. 24062847
                                           Myra Siddiqui
                                           State Bar No. 24106434
                                           YETTER COLEMAN LLP
                                           811 Main Street, Suite 4100
                                           Houston, Texas 77002
                                           (713) 632-8000
                                           (713) 632-8002
                                           tleroy@yettercoleman.com
                                           msiddiqui@yettercoleman.com

                                           Attorneys for Plaintiff



                              CERTIFICATE OF SERVICE

       I certify that, on October 21, 2020, the foregoing was filed electronically through the
Court’s CM/ECF system and served on counsel of record by transmission of the Notice of
Electronic Filing through the Court’s CM/ECF.

                                            /s/ Tracy N. LeRoy
                                           Tracy N. LeRoy




                                            -2-
